IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


JOAN LICHTMAN,                             : No. 65 EAL 2016
                                           :
                     Petitioner            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
MICHAEL S. BOMSTEIN, ESQ.,                 :
                                           :
                     Respondent            :


                                      ORDER



PER CURIAM

       AND NOW, this 29th day of June, 2016, the Petition for Allowance of Appeal and

Motion to Add Supplemental Statement and Exhibit are DENIED.



       Justices Donohue and Dougherty did not participate in the consideration or

decision of this matter.